Case 3:20-cv-00271-MMD-WGC Document 47-1 Filed 06/08/20 Page 1 of 7




                  Exhibit A
                     CONSENT DECREE




                  Exhibit A
     Case 3:20-cv-00271-MMD-WGC Document 47-1 Filed 06/08/20 Page 2 of 7



 1     Adam D. Hosmer-Henner, Esq. (NSBN 12779)
       Lucas Foletta, Esq. (NSBN 12154)
 2     McDONALD CARANO LLP
       100 W. Liberty, 10th Floor
 3     Reno, NV 89501
       Tel: 775 788 2000
 4     ahosmerhenner@mcdonaldcarano.com
       lfoletta@mcdona ldcarano.com
 5
       Attorneys for Plaintiffs
 6     Fair Maps Nevada PAC, Sondra Cosgrove,
       Douglas Goodman, and Robert MacDonald
 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10     FAIR MAPS NEVADA, a Nevada political            Case No.: 3:20-cv-00271-MMD-WGC
       action committee, SONDRA COSGROVE,
11     DOUGLAS GOODMAN, and ROBERT
       MACDONALD,                                      CONSENT DECREE
12

13            Plaintiffs,

14            v.

15     BARBARA CEGAVSKE, in her official
       capacity as Nevada Secretary of State,
16     JOSEPH P. GLORIA, in his official capacity
       as Clark County Registrar of Voters, DEANNE
17     SPIKULA, in her official capacity as Washoe
       County Registrar of Voters, KRISTINA
18     JAKEMAN, in her official capacity as Elko
       County Clerk, SADIE SULLIVAN, in her
19     official capacity as Lander County Clerk,
       LACEY DONALDSON, in her official
20     capacity as Pershing County Clerk-Treasurer,
       VANESSA STEVENS, in her official capacity
21     as Storey County Clerk-Treasurer, NICHOLE
       BALDWIN, in her official capacity as White
22     Pine County Clerk, SANDRA MERLINO, in
       her official capacity as Nye County Clerk,
23     TAMMI RAE SPERO, in her official capacity
       as Humboldt County Clerk, KATHY LEWIS,
24     in her official capacity as Douglas County
       Clerk-Treasurer, LINDA ROTHERY, in her
25     official capacity as Churchill County Clerk-
       Treasurer, LACINDA ELGAN, in her official
26     capacity as Esmeralda County Clerk-Treasurer,
       LISA C. LLOYD, in her official capacity as
27     Lincoln County Clerk, LISA HOEHNE, in her
       official capacity as Eureka County Clerk,
28     CHRISTOPHER NEPPER, in his official
     Case 3:20-cv-00271-MMD-WGC Document 47-1 Filed 06/08/20 Page 3 of 7



 1     capacity as Mineral County Clerk-Treasurer,
       NIKKI BRYAN, in her official capacity as
 2     Lyon County Clerk-Treasurer, and AUBREY
       ROWLATT, in her official capacity as Carson
 3     City Clerk-Recorder,

 4
              Defendants.
 5

 6                                           CONSENT DECREE

 7            Whereas, this action was initiated by Plaintiffs Fair Maps Nevada, a Nevada political

 8     action committee, Sondra Cosgrove, Douglas Goodman, and Robert Macdonald on May 6, 2020;

 9            Whereas, Plaintiffs sued to enjoin Defendants Nevada’s Secretary of State, Barbara

10     Cegavske, and the election officials of each of Nevada’s seventeen counties, from, among other

11     things, applying NRS 295.056(3) to require the submission of Nevada Initiative Petition C-02-

12     2019 (the “Initiative”) for verification no later than June 24, 2020, (ECF 1, Complaint at Prayer

13     for Relief, Paragraph C);

14            Whereas, Plaintiffs contended that to do so would result in an impermissible burden on

15     their rights under the First and Fourteenth Amendments, (id. at Paragraphs 76 through 83);

16            Whereas, on May 20, 2020, the Court granted in part and denied in part Plaintiffs’ Motion

17     for Preliminary Injunction (ECF 2), concluding that “NRS § 295.056(3) is unconstitutional as

18     applied to Plaintiffs under the unique factual circumstances of this case.” (ECF 44, Order at 32-

19     33);

20            Whereas, Article 19, Sec. 2(4) of the Nevada Constitution provides that an initiative

21     petition to amend the Nevada Constitution such as the Initiative must be filed not less than 90 days

22     before any general election where the petition might be presented to the voters, and in 2020 the

23     90-day deadline falls on August 5, 2020; and

24            Whereas, pursuant to the Court’s instruction to Plaintiffs and Defendants to work together

25     to identify a reasonable accommodation to preserve Plaintiffs’ constitutional rights, Plaintiffs and

26     Defendants have since agreed that an expeditious resolution of this matter, pursuant to the terms

27     of this Consent Decree, is in the public interest;

28            Now therefore, Plaintiffs and Defendants hereby agree, and the Court orders, as follows:


                                                            2
     Case 3:20-cv-00271-MMD-WGC Document 47-1 Filed 06/08/20 Page 4 of 7



 1            1. Defendants, their officers, agents, and employees are enjoined from disqualifying the

 2     Initiative for inclusion on the November 2020 ballot for Plaintiffs’ failure to submit the Initiative

 3     for verification no later than June 24, 2020.

 4            2. Notwithstanding the June 24, 2020 verification submission deadline established in the

 5     law, the Initiative may be submitted up to 9:30 a.m. on Monday, August 3, 2020.

 6            3. Any deadlines or governmental actions that flow from NRS 295.056(3) or related

 7     statutes, regulations or rules shall flow from Monday, August 3, 2020 instead of June 24, 2020.

 8            4. Defendants agree that under this consent decree they will have adequate time to perform

 9     all of their legal duties with respect to the Initiative, including the verification of signatures and

10     the printing of ballots, regardless of whether the November 2020 general election is held as a

11     traditional election or held as a primarily all-mail election as was the June 2020 primary election.

12            5. If the Initiative is submitted in accordance with applicable Nevada law, subject to the

13     terms of this consent decree, no later than 9:30 a.m. on Monday, August 3, 2020, Defendants shall

14     undertake the signature verification process as required by law. If the Initiative is verified and

15     therefore deemed sufficient for inclusion on the November 2020 ballot and the Initiative satisfies

16     all other requirements of Nevada law for inclusion on the November 2020 ballot, it shall be so

17     included on the ballot.

18            6. Effective as of the date of the Court’s order below, Plaintiffs’ Complaint (ECF 1) shall

19     be dismissed without prejudice, with each party to bear its own costs and fees.

20     //

21     //

22     //

23     //

24     //

25     //

26     //

27     //

28     //


                                                         3
     Case 3:20-cv-00271-MMD-WGC Document 47-1 Filed 06/08/20 Page 5 of 7



 1     FOR DEFENDANTS:                                  FOR PLAINTIFFS:

 2      NEVADA STATE ATTORNEY                       MCDONALD CARANO LLP
        GENERAL’S OFFICE
 3
        By: /s/ Gregory Zunino                      By: /s/ Adam Hosmer-Henner
 4        Gregory Zunino, Esq.                        Adam D. Hosmer-Henner, Esq.
          Craig Newby, Esq.                           Lucas Foletta, Esq.
 5        Benjamin Johnson, Esq.                      100 W. Liberty, 10th Floor
          100 N. Carson Street                        Reno, NV 89501
 6        Carson City, NV 90701                       Tel: 775 788 2000
          gzunio@ag.nv.gov                            ahosmerhenner@mcdonaldcarano.com
 7        cnewby@ag.nv.gov                            lfoletta@mcdoanldcarano.com
          bjohnson@ag.nv.gov
 8                                                  Counsel for Plaintiffs
        Counsel for Barbara Cegavske
 9

10      CLARK COUNTY DISTRICT
        ATTORNEY’S OFFICE
11
        By:/s/ Mary Anne M. Miller
12        Mary-Anne M. Miller
          500 S. Grand Central Parkway, 5th Floor
13        P.O. Box 552215
          Las Vegas, NV 89155-2215
14        Mary-Anne.Miller@ClarkCountyDA.com

15      Counsel for Joseph P. Gloria

16      WASHOE COUNTY DISTRICT
        ATTORNEY’S OFFICE
17
        By:   /s/ Herbert B. Kaplan
18        Herbert B. Kaplan, Esq.
          Wade Carner, Esq.
19        One South Sierra Street
          Reno, NV 89501
20        hkaplan@da.washoecounty.us
          wcarner@da.washoecounty.us
21
        Counsel for Deanne Spikula
22

23      //

24      //

25      //

26      //

27      //

28      //


                                                    4
     Case 3:20-cv-00271-MMD-WGC Document 47-1 Filed 06/08/20 Page 6 of 7



 1      MARQUIS & AURBACH

 2      By:/s/ Brian Hardy
          Craig R. Anderson, Esq.
 3        Brian Hardy
          10001 Park Run Drive
 4        Las Vegas, NV 89145
          canderson@marquisaurbach.com
 5        bhardy@maclaw.com

 6      Counsel for Kristina Jakeman, Sadie
        Sullivan, Vanessa Stevenson, Nichole
 7      Baldwin, Sandra Merlino, Tammy Rae
        Spero, Kathy Rothery, Kathy Lewis, Lacinda
 8      Elgan, Lisa Llyod, Lisa Hoehne, Christopher
        Nepper, Nikki Bryan, and Lacey Donaldson
 9
        CARSON CITY DISTRICT ATTORNEY’S
10      OFFICE

11      By:   /s/ Jason D. Woodbury
          Jason D. Woodbury
12        Carson City District Attorney's Office
          885 E. Musser St Suite 2030
13        Carson City, NV 89701
          JWoodbury@carson.org
14
        Counsel for Aubrey Rowlatt
15

16

17     SO ORDERED, ADJUDGED, AND DECREED

18            Signed this ____ day of ___________ , 2020

19

20                                                         _________________________________
                                                           Miranda Du, Chief Judge United States
21                                                         District Court for the District of Nevada
22

23

24

25

26

27

28


                                                      5
     Case 3:20-cv-00271-MMD-WGC Document 47-1 Filed 06/08/20 Page 7 of 7



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           6
